764 N.W.2d 575 (2009)
MICHIGAN EDUCATION ASSOCIATION, Plaintiff-Appellant,
v.
SECRETARY OF STATE, Defendant-Appellee.
Docket No. 137451. COA No. 280792.
Supreme Court of Michigan.
May 8, 2009.

Order
On order of the Court, the motions to file briefs amicus curiae and the motion for immediate consideration are GRANTED. The application for leave to appeal the August 28, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 56 days of the date of this order addressing the following issues: (1) whether a school district's use of government resources for a payroll deduction plan for contributions made by members of the plaintiff Michigan Education Association (MEA) to MEA's political action committee is either an "expenditure" or a "contribution" under Section 6 of the Michigan Campaign Finance Act (MCFA), MCL 169.206; (2) whether Section 57(1) of the MCFA, MCL 169.257(1), prohibits a school district from expending government resources for such a payroll deduction plan if the costs of the plan are prepaid by the MEA; and (3) whether a school district has the authority to collect and deliver payroll deductions for such contributions. The parties should not submit mere restatements of their application papers.